Mr. Justice Waterman delivered the opinion oe the Court. The court and- jury, before whom this cause was tried, having determined that appellee was, while in the exercise of ordinary care, injured by the negligence of appellant, this court can not set aside such finding upon the evidence, unless we can say that it is opposed to the clear preponderance thereof. Appellee was hurt while endeavoring to take passage upon one of appellant’s cars. The car was' then moving slowly. To get on or off a moving street car is not necessarily a failure to exercise ordinary care. North Chicago St. Ry. Co. v. Wrixon, 51 Ill. App. 307. There is nothing tending to show that the jury was actuated by passion or prejudice. The judgment of the Circuit Court is therefore affirmed.